David Newbern, Judge, concurring. I agree Arkansas law permits a tenant by the entireties to convey her share of the estate. Franks v. Wood, 217 Ark. 10, 228 S.W. 2d 480 (1950). That does not mean that in every case in which a tenant by the entireties signs an agreement to sell the agreement is subject to specific .performance. It must be clear, as in the case before us, that it was her intent to agree to convey the property regardless whether her spouse agreed or not. The acts of Greta Foshee subsequent to the signing of the contract indicate that was her intent. Had it, on the other hand, been clear that she intended to sell only in the event .her husband joined in the contract, specific performance would not have been appropriate. Although I find no Arkansas case squarely addressing that point, see Annot., 154 A.L.R. 767, 777-778 (1945). See also, Roulston v. Hall, 66 Ark. 305, 50 S.W. 690 (1899), where the court stated the “doctrine of inurement” as follows: Neither tenant by entirety can convey his or her interest so as to affect the right of survivorship in the other. The alienation by the husband of a moiety will not defeat the wife’s title to that moiety if she survive him; .but, if he survives the conveyance becomes as effective to pass the whole estate as it would had he been sole seized at the time of the conveyance. That doctrine does not strictly apply here, as there has been no “conveyance,” at least in the sense of execution of a deed, by Greta Foshee. For that reason I would also distinguish Hood v. Hunt, 232 Ark. 591, 339 S.W. 2d 97 (1960), which is cited by the majority. Unlike this case, there both husband and wife had signed a deed, and in applying the doctrine of mutuality, it was held that both of them had obligated themselves to convey, regardless of failure of one of them to be bound on the contract to sell. In the. case before us, Greta Foshee’s deceased husband had signed no deed and had not signed the contract. , I also find párt three of the majority opinion objectionable, as it implies that a party must execute a document or be bound to it without having signed it just because it was prepared by her attorney. I know of no authority for such a proposition. My reason for agreeing with the result here is that Greta Foshee purported to convey her interest in the property in question, and that would include any right to which she might succeed as a survivor of her husband. Her intent appears from her conduct subsequent to the date of the contract. I believe the “doctrine of inurement” thus applies, but I want it clarified I could not acquiesce in specific performance had it appeared she intended to convey only if her husband signed the contract too.